Exhibit 10.39

EXECUTION COPY

 

    LOGO [g658698g68g56.jpg]    

Deutsche Bank AG, London Branch

Winchester house

1 Great Winchester St, London EC2N 2DB

Telephone: 44 20 7545 8000

   

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Telephone: 212-250-2500

   

Internal Reference: 564068

   

January 9, 2014

To: TTM Technologies, Inc.

1665 Scenic Avenue, Suite 250

Costa Mesa, California 92626

Attention: Treasurer

Telephone No.: (714) 327-3049

Facsimile No.: (714) 668-9411

Re: Additional Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
Deutsche Bank AG, London Branch (“Dealer”) and TTM Technologies, Inc.
(“Counterparty”) as of the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation shall replace any previous
agreements and serve as the final documentation for the Transaction.

DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER DEALER UNDER THE
U.S. SECURITIES EXCHANGE ACT OF 1934. DEUTSCHE BANK SECURITIES INC. (“DBSI”) HAS
ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION,
BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE
PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL DELIVERY OF
FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO THIS
TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND COUNTERPARTY SHALL BE
TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES INC. DEUTSCHE BANK AG,
LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein have the meanings

 

Chairman of the Supervisory Board: Dr. Paul Achleitner. Management Board: Jürgen
Fitschen (Co-Chairman), Anshu Jain (Co-Chairman), Stefan Krause, Stephan
Leithner, Stuart Lewis, Rainer Neske and Henry Ritchotte.

  

Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin – Federal Financial Supervising Authority) and regulated by the Financial
Services Authority for the conduct of UK business; a member of the London Stock
Exchange. Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany HRB No. 30 000 District Court of
Frankfurt am Main; Branch Registration in England and Wales BR000005; Registered
address: Winchester House, 1 Great Winchester Street, London EC2N 2DB. Deutsche
Bank Group online: http://www.deutsche-bank.com



--------------------------------------------------------------------------------

assigned to them in the Prospectus dated November 8, 2013, as supplemented by
the Prospectus Supplement dated December 16, 2013 (as so supplemented, the
“Prospectus”) relating to the 1.75% Convertible Senior Notes due 2020 (as
originally issued by Counterparty, the “Convertible Notes” and each USD 1,000
principal amount of Convertible Notes, a “Convertible Note”) issued by
Counterparty in an aggregate initial principal amount of USD 220,000,000 (as
increased by up to an aggregate principal amount of USD 30,000,000 due to the
Underwriters (as defined herein) exercising their option to purchase additional
Convertible Notes pursuant to the Underwriting Agreement (as defined herein))
pursuant to an Indenture dated December 20, 2013 between Counterparty and
American Stock Transfer & Trust Company, LLC, as trustee (the “Indenture”). In
the event of any inconsistency between the terms defined in the Prospectus, the
Indenture and this Confirmation, this Confirmation shall govern. The parties
acknowledge that this Confirmation is entered into on the date hereof with the
understanding that (i) definitions set forth in the Indenture which are also
defined herein by reference to the Indenture and (ii) sections of the Indenture
that are referred to herein will conform to the descriptions thereof in the
Prospectus. If any such definitions in the Indenture or any such sections of the
Indenture differ from the descriptions thereof in the Prospectus, the
descriptions thereof in the Prospectus will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the Indenture as executed. For the avoidance of doubt,
references to the Indenture herein are references to the Indenture on the date
of its execution, and if the Indenture is amended following such date, any such
amendment will be disregarded for purposes of this Confirmation unless the
parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for the election of the laws of the State of New York as the
governing law) on the Trade Date. In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:

  

Trade Date:

  

January 9, 2014

Effective Date:

  

The Premium Payment Date

Option Style:

  

“Modified American”, as described under “Procedures for Exercise” below

Option Type:

  

Call

Buyer:

  

Counterparty

Seller:

  

Dealer

Shares:

  

The common stock of Counterparty, par value USD 0.001 per Share (Exchange symbol
“TTMI”)

 

2



--------------------------------------------------------------------------------

Number of Options:

  

30,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

Applicable Percentage:

  

40%

Option Entitlement:

  

As of any date, a number equal to the product of the Applicable Percentage and
the Conversion Rate as of such date (as defined in the Indenture, but without
regard to any adjustments to the Conversion Rate pursuant to Section 14.04(h)
and Section 14.03 of the Indenture), for each Convertible Note.

Strike Price:

  

USD 9.6375

Premium:

  

USD 3,181,200

Premium Payment Date:

  

January 14, 2014

Exchange:

  

The NASDAQ Global Select Market

Related Exchange(s):

  

All Exchanges

Procedures for Exercise:

  

Exercise Period(s):

  

Notwithstanding anything to the contrary in the Equity Definitions, an Exercise
Period shall occur with respect to an Option hereunder only if such Option is an
Exercisable Option (as defined below) and the Exercise Period shall be, in
respect of any Exercisable Option, the period commencing on, and including, the
relevant Conversion Date and ending on, and including, the Scheduled Valid Day
immediately preceding the first day of the relevant Settlement Averaging Period
in respect of such Conversion Date; provided that in respect of Exercisable
Options relating to Convertible Notes for which the relevant Conversion Date
occurs on or after March 15, 2020 (the “Changeover Date”), the final day of the
Exercise Period shall be the Scheduled Valid Day immediately preceding the
Expiration Date.

Conversion Date:

  

With respect to any conversion of Convertible Notes, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Notes
satisfies all of the requirements for conversion thereof as set forth in Section
14.02(c) of the Indenture.

Exercisable Options:

  

In respect of each Exercise Period, a number of Options equal to the number of
Convertible Notes surrendered to Counterparty for conversion with respect to
such Exercise Period but no greater than the Number of Options.

Expiration Time:

  

The Valuation Time

 

3



--------------------------------------------------------------------------------

Expiration Date:

  

December 15, 2020, subject to earlier exercise.

Multiple Exercise:

  

Applicable, as described under Exercisable Options above.

Automatic Exercise:

  

Applicable; and means that in respect of an Exercise Period, a number of Options
not previously exercised hereunder equal to (i) the number of Exercisable
Options (determined without regard to the words “but no greater than the Number
of Options” in the definition thereof) for such Exercise Period minus (ii) the
number of Options that are or are deemed to be automatically exercised in
respect of such Exercise Period under the Call Option Transaction Confirmation
letter agreement dated December 16, 2013 between Dealer and Counterparty (the
“Base Call Option Confirmation”), shall be deemed to be automatically exercised
on the final day of such Exercise Period for such Exercisable Options; provided
that such Options shall be deemed exercised only to the extent that Counterparty
has provided a Notice of Exercise to Dealer.

Notice of Exercise:

  

Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Exercisable Options, Counterparty must notify Dealer in writing
before 5:00 p.m. (New York City time) on the Scheduled Valid Day prior to the
scheduled first day of the Settlement Averaging Period for the Exercisable
Options being exercised of (i) the number of such Options and (ii) the scheduled
first day of the Settlement Averaging Period and the scheduled Settlement Date;
provided that in respect of Exercisable Options relating to Convertible Notes
with a Conversion Date occurring on or after the Changeover Date, such notice
may be given on or prior to the second Scheduled Valid Day immediately preceding
the Expiration Date and need only specify the number of such Exercisable
Options.

  

Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Exercisable Options,
Counterparty must notify Dealer in writing before 5:00 p.m. (New York City time)
on the Scheduled Valid Day immediately preceding the scheduled first day of the
Settlement Averaging Period for the Exercisable Options being exercised of (i)
the number of such Exercisable Options, (ii) the scheduled first day of the
Settlement Averaging Period and the scheduled Settlement Date, (iii) the
Relevant Settlement Method for such Exercisable Options, and (iv) if the
settlement method for the related Convertible Notes is not Settlement in Shares
or Settlement in Cash (each as defined below), the fixed amount of cash per
Convertible Note that Counterparty has elected to deliver to Holders (as such

 

4



--------------------------------------------------------------------------------

  

term is defined in the Indenture) of the related Convertible Notes (the
“Specified Cash Amount”); provided that in respect of any Exercisable Options
relating to Convertible Notes with a Conversion Date occurring on or after the
Changeover Date, (A) such notice may be given on or prior to the second
Scheduled Valid Day immediately preceding the Expiration Date and need only
specify the number of such Exercisable Options, and (B) if the Relevant
Settlement Method for such Exercisable Options is (x) Net Share Settlement and
the Specified Cash Amount is not USD 1,000, (y) Cash Settlement or (z)
Combination Settlement, Dealer shall have received a separate notice (the
“Notice of Final Settlement Method”) in respect of all such Convertible Notes
before 5:00 p.m. (New York City time) on the Changeover Date specifying the
information required in clauses (iii) and (iv) above. Counterparty acknowledges
its responsibilities under applicable securities laws, and in particular Section
9 and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Notes.

Valuation Time:

  

At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

Market Disruption Event:

  

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

  

“‘Market Disruption Event’ means in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which Shares are listed or admitted to trading to open for trading during its
regular trading session or (ii) the occurrence or existence prior to 1:00 p.m.
(New York City time) on any Scheduled Valid Day for the Shares for more than one
half-hour period in the aggregate during regular trading hours of any suspension
or limitation imposed on trading (by reason of movements in price exceeding
limits permitted by the relevant stock exchange or otherwise) in the Shares or
in any options contracts or future contracts relating to the Shares.”

Settlement Terms:

  

Settlement Method:

  

For any Exercisable Option, Net Share Settlement; provided that if the Relevant
Settlement Method set forth below for such Exercisable Option is not Net Share
Settlement, then the Settlement Method for such Exercisable Option shall be such
Relevant Settlement Method, but only if Counterparty shall have notified

 

5



--------------------------------------------------------------------------------

  

Dealer of the Relevant Settlement Method in the Notice of Exercise or Notice of
Final Settlement Method, as applicable, for such Exercisable Option.

Relevant Settlement Method:

  

In respect of any Exercisable Option:

  

(i) if Counterparty has elected to settle its conversion obligations in respect
of the related Convertible Note (A) entirely in Shares pursuant to Section
14.02(a)(iv)(A) of the Indenture (together with cash in lieu of fractional
Shares) (such settlement method, “Settlement in Shares”), (B) in a combination
of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the Indenture with a
Specified Cash Amount less than USD 1,000 (such settlement method, “Low Cash
Combination Settlement”) or (C) in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount equal to
USD 1,000, then, in each case, the Relevant Settlement Method for such
Exercisable Option shall be Net Share Settlement;

  

(ii) if Counterparty has elected to settle its conversion obligations in respect
of the related Convertible Note in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount greater
than USD 1,000, then the Relevant Settlement Method for such Exercisable Option
shall be Combination Settlement; and

  

(iii) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note entirely in cash pursuant to Section
14.02(a)(iv)(B) of the Indenture (such settlement method, “Settlement in Cash”),
then the Relevant Settlement Method for such Exercisable Option shall be Cash
Settlement.

Net Share Settlement:

  

If Net Share Settlement is applicable to any Exercisable Option exercised or
deemed exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Exercisable Option, a number of Shares (the “Net
Share Settlement Amount”) equal to the sum, for each Valid Day during the
Settlement Averaging Period for each such Exercisable Option, of (i) (a) the
Daily Option Value for such Valid Day, divided by (b) the Relevant Price on such
Valid Day, divided by (ii) the number of Valid Days in the Settlement Averaging
Period.

  

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Share Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.

Combination Settlement:

  

If Combination Settlement is applicable to any Exercisable Option exercised or
deemed exercised

 

6



--------------------------------------------------------------------------------

  

hereunder, Dealer will deliver to Counterparty, on the relevant Settlement Date
for each such Exercisable Option:

  

(i) cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Exercisable Option, of
(A) an amount (the “Daily Combination Settlement Cash Amount”) equal to the
lesser of (1) the product of (x) the Applicable Percentage and (y) the Specified
Cash Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the
number of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and

  

(ii) Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Exercisable
Option, of a number of Shares for such Valid Day (the “Daily Combination
Settlement Share Amount”) equal to (A) (1) the Daily Option Value on such Valid
Day minus the Daily Combination Settlement Cash Amount for such Valid Day,
divided by (2) the Relevant Price on such Valid Day, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in sub-clause (A)(1) above results in zero or a negative number for
any Valid Day, the Daily Combination Settlement Share Amount for such Valid Day
shall be deemed to be zero.

  

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Combination Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.

Cash Settlement:

  

If Cash Settlement is applicable to any Exercisable Option exercised or deemed
exercised hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer
will pay to Counterparty, on the relevant Settlement Date for each such
Exercisable Option, an amount of cash (the “Cash Settlement Amount”) equal to
the sum, for each Valid Day during the Settlement Averaging Period for such
Exercisable Option, of (i) the Daily Option Value for such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period.

Daily Option Value:

  

For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day, multiplied by (ii) the Relevant Price on such Valid Day less the Strike
Price on such Valid Day; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such Valid
Day

 

7



--------------------------------------------------------------------------------

  

shall be deemed to be zero. In no event will the Daily Option Value be less than
zero.

Valid Day:

  

A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other United States national or regional
securities exchange on which the Shares are then listed or, if the Shares are
not then listed on a United States national or regional securities exchange, on
the principal other market on which the Shares are then listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Valid Day”
means a Business Day.

Scheduled Valid Day:

  

A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.

Business Day:

  

Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

Relevant Price:

  

On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page TTMI <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time of the Exchange on such Valid Day (or
if such volume- weighted average price is unavailable, the market value of one
Share on such Valid Day, as determined by the Calculation Agent using a
volume-weighted average method. The Relevant Price will be determined without
regard to after-hours trading or any other trading outside of the regular
trading session trading hours.

Settlement Averaging Period:

  

For any Exercisable Option and regardless of the Settlement Method applicable to
such Exercisable Option:

  

(i) if the related Conversion Date occurs prior to the Changeover Date, the 80
consecutive Valid Days commencing on, and including, the second Valid Day
following such Conversion Date; or

  

(ii) if the related Conversion Date occurs on or following the Changeover Date,
the 80 consecutive Valid Days commencing on, and including, the 82nd Scheduled
Valid Day immediately prior to the Expiration Date.

 

8



--------------------------------------------------------------------------------

Settlement Date:

  

For any Exercisable Option, the third Business Day immediately following the
final Valid Day of the Settlement Averaging Period for such Exercisable Option.

Settlement Currency:

  

USD

Other Applicable Provisions:

  

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

Representation and Agreement:

  

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws.

3. Additional Terms applicable to the Transaction:

Adjustments applicable to the Transaction:

Potential Adjustment Events:

  

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition that would
result in an adjustment under the Indenture to the “Conversion Rate” (as defined
under the Indenture); provided that in no event shall there be any adjustment
hereunder as a result of an adjustment to the Conversion Rate pursuant to
Section 14.04(h) or Section 14.03 of the Indenture.

Method of Adjustment:

  

Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any Potential Adjustment Event, the Calculation
Agent shall make a corresponding adjustment to any one or more of the Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction; provided that,
notwithstanding the foregoing, if the Calculation Agent in good faith disagrees
with any adjustment to the Convertible Notes that involves an exercise of
discretion by Counterparty or its board of directors (including, without
limitation, pursuant to Section 14.05 of the Indenture or in connection with any
proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, Dealer
shall negotiate in good faith with Counterparty to resolve such disagreement (it
being understood and agreed by the parties hereto that if Dealer and
Counterparty are unable, after a commercially

 

9



--------------------------------------------------------------------------------

  

reasonable period of time, to resolve such disagreement through negotiation, the
Calculation Agent shall determine the adjustment to be made to any one or more
of the Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction in
a commercially reasonable manner); provided further that, notwithstanding the
foregoing, if any Potential Adjustment Event occurs during the Settlement
Averaging Period but no adjustment was made to any Convertible Note under the
Indenture because the relevant Holder (as such term is defined in the Indenture)
was deemed to be a record owner of the underlying Shares on the related
Conversion Date, then the Calculation Agent shall, subject to Section 4 hereof,
make an adjustment, as determined by it in a commercially reasonable manner, to
the terms hereof in order to account for such Potential Adjustment Event.

Extraordinary Events applicable to the Transaction:

Merger Events:

  

Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 14.07(a) of the Indenture.

Tender Offers:

  

Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.

Consequence of Merger Events/ Tender Offers:

  

Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares, Strike Price, the Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction; provided, however, that such adjustment shall be
made without regard to any adjustment to the Conversion Rate for the issuance of
additional shares as set forth in Section 14.03 of the Indenture; provided
further that if, with respect to a Merger Event or a Tender Offer, the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person not organized under the laws of the
United States, any State thereof or the District of Columbia,” Cancellation and
Payment may apply.

Nationalization, Insolvency or Delisting:

  

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the

 

10



--------------------------------------------------------------------------------

  

provisions of Section 12.6(a)(iii) of the Equity Definitions, it will also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors); if the Shares are immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors), such
exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

  

Change in Law:

  

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

Failure to Deliver:

  

Applicable

Hedging Disruption:

  

Applicable; provided that:

  

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by inserting
the following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms as mutually determined by Counterparty and Dealer.”; and

  

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Determining Party:

  

For all applicable Extraordinary Events, Dealer

Non-Reliance:

  

Applicable

Agreements and Acknowledgements Regarding Hedging Activities:

  

Applicable

Additional Acknowledgments:

  

Applicable

 

11



--------------------------------------------------------------------------------

4. Calculation Agent:

  

Dealer.

5. Account Details:

   (a)    Account for payments to Counterparty:      

To be provided by Counterparty

      Account for delivery of Shares to Counterparty:      

To be provided by Counterparty

   (b)    Account for payments to Dealer:       Bank:    The Bank of New York   
   ABA#:    021-000-018       Acct. No.:    8900327634       Acct. Name:   
Deutsche Bank Securities Inc.       Account for delivery of Shares to Dealer:   
   To be provided by Dealer

6. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Dealer for the Transaction is: London

7. Notices: For purposes of this Confirmation:

   (a)    Address for notices or communications to Counterparty:       TTM
Technologies, Inc.       1665 Scenic Avenue, Suite 250       Costa Mesa,
California 92626       Attention: Treasurer       Telephone No.:    (714)
327-3049       Facsimile No.:    (714) 668-9411    (b)    Address for notices or
communications to Dealer:       Deutsche Bank AG, London Branch       c/o
Deutsche Bank Securities Inc.       60 Wall Street          New York, New York
10005       Attention:    Andrew Yaeger       Telephone:    (212) 250-2717      
Email:    Andrew.Yaeger@db.com       with a copy to:          Deutsche Bank AG,
London Branch

 

12



--------------------------------------------------------------------------------

      c/o Deutsche Bank Securities Inc.      

60 Wall Street

     

New York, New York 10005

     

Attention:

   Eric Natelson      

Telephone:

   (212) 250-7099       Email:    eric.natelson@db.com

8. Representations and Warranties of Counterparty

The representations and warranties of Counterparty set forth in Section 3 of the
Underwriting Agreement (the “Underwriting Agreement”) dated as of December 16,
2013 among Counterparty and J.P. Morgan Securities LLC and RBS Securities Inc.,
as representatives of the Underwriters party thereto (the “Underwriters”) are
true and correct and are hereby deemed to be repeated to Dealer as if set forth
herein. Counterparty hereby further represents and warrants to Dealer on the
date hereof and on and as of the Premium Payment Date that:

 

  (a)

Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

 

  (c)

No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”) or state securities
laws.

 

  (d)

Counterparty is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

  (e)

It is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended (the “CEA”)) because
one or more of the following is true:

 

13



--------------------------------------------------------------------------------

Counterparty is a corporation, partnership, proprietorship, organization, trust
or other entity and:

 

  (A)

Counterparty has total assets in excess of USD 10,000,000;

 

  (B)

the obligations of Counterparty hereunder are guaranteed, or otherwise supported
by a letter of credit or keepwell, support or other agreement, by an entity of
the type described in Section 1a(18)(A)(i) through (iv), 1a(18)(A)(v)(I),
1a(18)(A)(vii) or 1a(18)(C) of the CEA; or

 

  (C)

Counterparty has a net worth in excess of USD 1,000,000 and has entered into
this Agreement in connection with the conduct of Counterparty’s business or to
manage the risk associated with an asset or liability owned or incurred or
reasonably likely to be owned or incurred by Counterparty in the conduct of
Counterparty’s business.

 

  (f)

Each of it and its affiliates is not, on the date hereof, in possession of any
material non-public information with respect to Counterparty or the Shares.

 

  (g)

Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50,000,000.

9. Other Provisions:

 

  (a)

Opinions. Counterparty shall deliver to Dealer an opinion of counsel, dated as
of the Trade Date, with respect to the matters set forth in Sections 8(a)
through (c) of this Confirmation.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
79.5 million (in the case of the first such notice) or (ii) thereafter more than
2.9 million less than the number of Shares included in the immediately preceding
Repurchase Notice. Counterparty agrees to indemnify and hold harmless Dealer and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the

 

14



--------------------------------------------------------------------------------

Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

  (c)

Regulation M. Counterparty is not on the date hereof engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Counterparty, other than
(i) a distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M and (ii) the distribution of the
Convertible Notes. Counterparty shall not, until the second Scheduled Trading
Day immediately following the Trade Date, engage in any such distribution.

 

  (d)

No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment. (i) Counterparty shall have the right to transfer or
assign its rights and obligations hereunder with respect to all, but not less
than all, of the Options hereunder (such Options, the “Transfer Options”);
provided that such transfer or assignment shall be subject to reasonable
conditions that Dealer may impose, including, but not limited, to the following
conditions:

(A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(o) or 9(u) of this Confirmation;

(B) Any Transfer Options shall only be transferred or assigned to a third party
that is a United States person (as defined in the Internal Revenue Code of 1986,
as amended);

(C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal

 

15



--------------------------------------------------------------------------------

opinions with respect to securities laws and other matters by such third party
and Counterparty, as are requested and reasonably satisfactory to Dealer;

(D) Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

(E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

(F) Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

(ii) Dealer may transfer or assign all or any part of its rights or obligations
under the Transaction (A) without Counterparty’s consent, to any affiliate of
Dealer that has a rating for its long term, unsecured and unsubordinated
indebtedness that is equal to or better than Dealer’s credit rating at the time
of such transfer or assignment and whose obligations hereunder will be
guaranteed pursuant to the terms of an executed guarantee delivered to
Counterparty from the direct or indirect parent entity of such transferee that
is a regulated commercial banking institution; provided that (1) an Event of
Default, Potential Event of Default or Termination Event will not occur as a
result of such transfer and assignment and (2) Dealer shall be responsible for
all reasonable costs and expenses, including reasonable counsel fees, incurred
by Dealer in connection with such transfer or assignment, or (B) with
Counterparty’s consent (such consent not to be unreasonably withheld), to any
other third party with a rating for its long term, unsecured and unsubordinated
indebtedness equal to or better than the lesser of (1) the credit rating of
Dealer at the time of the transfer and (2) A- by Standard and Poor’s Rating
Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor Service, Inc.
(“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least an
equivalent rating or better by a substitute rating agency mutually agreed by
Counterparty and Dealer. If at any time at which (A) the Section 16 Percentage
exceeds 7.5%, (B) the Option Equity Percentage exceeds 14.5%, or (C) the Share
Amount exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Options to a third party on pricing terms reasonably acceptable to
Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction (and, for the avoidance of
doubt, the provisions of Section 9(l) shall apply to any amount that is payable
by Dealer to Counterparty pursuant to this sentence as if Counterparty was not
the Affected Party). The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and each person subject to aggregation of

 

16



--------------------------------------------------------------------------------

Shares with Dealer under Section 13 or Section 16 of the Exchange Act and rules
promulgated thereunder directly or indirectly beneficially own (as defined under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder)
and (B) the denominator of which is the number of Shares outstanding. The
“Option Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Options and the Option Entitlement and (2) the aggregate number of
Shares underlying any other call option transaction sold by Dealer to
Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or would result in a
material adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, as a result of (w) a change
of any law, rule, regulation or regulatory order applicable to Dealer in respect
of which Dealer provides to Counterparty, upon Counterparty’s request,
reasonable documentary evidence of such change in law, rule, regulation or
regulatory order, (x) a material amendment to the formation documents of
Counterparty relating to ownership of Shares and/or Dealer’s hedging activity in
the Shares or derivatives linked to the Shares, (y) a change in the legal form
of Counterparty or (z) a material change in the lines of business that results
in Counterparty being in a different industry category, in each case, occurring
after the Trade Date minus (B) 1% of the number of Shares outstanding.

(iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

 

(f)

Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
hedging activities hereunder, Dealer reasonably determines that it would not be
practicable or advisable to deliver, or to acquire Shares to deliver, any or all
of the Shares to be delivered by Dealer on the Settlement Date for the
Transaction, Dealer may, by notice to Counterparty on or prior to any Settlement
Date (a “Nominal Settlement Date”), elect to deliver the Shares on two or more
dates (each, a “Staggered Settlement Date”) as follows:

 

  (a)

in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;

 

17



--------------------------------------------------------------------------------

  (b)

the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (c)

if the Net Share Settlement terms or the Combination Settlement terms set forth
above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (a) above.

 

(g)

Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through DBSI.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Counterparty shall be transmitted exclusively
through DBSI.

 

(h)

Dividends. If at any time during the period from and excluding the Trade Date,
to but excluding the Expiration Date, an ex-dividend date for a cash dividend
occurs with respect to the Shares, then the Calculation Agent will make a
corresponding adjustment to any one or more of the Strike Price, Number of
Options, the Option Entitlement and/or any other variable relevant to the
exercise, settlement or payment for the Transaction to preserve the fair value
of the Options to Dealer after taking into account such dividend or lack
thereof.

 

(i)

Additional Termination Events. Notwithstanding anything to the contrary in this
Confirmation if an event of default with respect to Counterparty shall occur
under the terms of the Convertible Notes as set forth in Section 6.01 of the
Indenture, then such event of default shall constitute an Additional Termination
Event applicable to the Transaction and, with respect to such event of default
(A) Counterparty shall be deemed to be the sole Affected Party and the
Transaction shall be the sole Affected Transaction and (B) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement.

 

(j)

Amendments to Equity Definitions. (i) Section 12.6(a)(ii) of the Equity
Definitions is hereby amended by (1) deleting from the fourth line thereof the
word “or” after the word “official” and inserting a comma therefor, and
(2) deleting the semi-colon at the end of subsection (B) thereof and inserting
the following words therefor “or (C) at Dealer’s option, the occurrence of any
of the events specified in Section 5(a)(vii)(1) through (9) of the ISDA Master
Agreement with respect to that Issuer.”

(ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended (X) with
respect to an Insolvency Filing by (1) replacing “either party may elect” with
“Dealer may elect” and (2) replacing “notice to the other party” with “notice to
Counterparty” in the first sentence of such section and (Y) by inserting
immediately prior to the period at the end thereof the phrase “; provided that
Counterparty may not elect to terminate the Transaction upon the occurrence of a
Change in Law unless, concurrently with electing to terminate the Transaction,
it represents and warrants to Dealer that it is not in possession of any
material non-public information with respect to Counterparty or the Shares”.

 

(k)

Setoff. Neither party shall have the right to set off any obligation that it may
have to the other party under the Transaction against any obligation such other
party may have to it, whether arising under the Agreement, this Confirmation or
any other agreement between the parties hereto, by operation of law or
otherwise.

 

18



--------------------------------------------------------------------------------

(l)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Counterparty’s control, or (iii) an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the sole Affected Party other than an Event of Default of the
type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement
or a Termination Event of the type described in Section 5(b) of the Agreement,
in each case that resulted from an event or events outside Counterparty’s
control), and if Dealer would owe any amount to Counterparty pursuant to
Section 6(d)(ii) of the Agreement or any Cancellation Amount pursuant to Article
12 of the Equity Definitions (any such amount, a “Payment Obligation”), then
Dealer shall satisfy the Payment Obligation by the Share Termination Alternative
(as defined below), unless (a) Counterparty gives irrevocable telephonic notice
to Dealer, confirmed in writing within one Scheduled Trading Day, no later than
12:00 p.m. (New York City time) on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable, of its election
that the Share Termination Alternative shall not apply, (b) Counterparty remakes
the representation set forth in Section 8(f) as of the date of such election and
(c) Dealer agrees, in its sole discretion, to such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) of the Agreement, as the case may be, shall
apply.

 

Share Termination Alternative:

  

If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable (the “Share Termination Payment Date”), in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

Share Termination Delivery Property:

  

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

  

The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its

 

19



--------------------------------------------------------------------------------

  

discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property.

Share Termination Delivery Unit:

  

One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of such Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event, as determined by the
Calculation Agent.

Failure to Deliver:

  

Applicable

Other applicable provisions:

  

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

(m)

Governing Law. New York law (without reference to choice of law doctrine).

 

(n)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

20



--------------------------------------------------------------------------------

(o)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, the Shares (“Hedge Shares”) acquired by Dealer for the
purpose of hedging its obligations pursuant to the Transaction cannot be sold in
the public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election, either (i) in order to allow Dealer to sell
the Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and enter into an agreement, in
form and substance satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered secondary offering; provided, however,
that if Dealer, in its reasonable discretion, based on its customary practices
for similar offerings, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty,
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance satisfactory to Dealer (in which case, the
Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its reasonable judgment, to compensate Dealer for any
discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement), or (iii) purchase the Hedge Shares from
Dealer at the Reference Price on such Exchange Business Days, and in the
amounts, requested by Dealer.

 

(p)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(q)

Right to Extend. If, in its commercially reasonable judgment and based on the
advice of counsel, Dealer determines that, in light of existing liquidity
conditions, its hedging or hedge unwind activity hereunder would not be
advisable in light of applicable laws and regulations and interpretations
thereof, then Dealer may postpone or add, in whole or in part, any Settlement
Date or any other date of valuation or delivery with respect to some or all of
the Options hereunder, to the extent that such extension is reasonably necessary
or appropriate to address such applicable laws and regulations.

 

(r)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

(s)

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law,

 

21



--------------------------------------------------------------------------------

 

Hedging Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

(t)

Securities Contract; Swap Agreement. The parties hereto intend for: (a) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code; (b) a party’s right to liquidate the Transaction and
to exercise any other remedies upon the occurrence of any Event of Default under
the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code; and (c) each payment and delivery of
cash, securities or other property hereunder to constitute a “margin payment” or
“settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

(u)

Additional Provisions. Counterparty covenants and agrees that as promptly as
practicable following the public announcement of any consolidation, merger and
binding share exchange to which Counterparty is a party, or any sale of all or
substantially all of Counterparty’s assets, in each case pursuant to which the
Shares will be converted into cash, securities or other property, Counterparty
shall notify Dealer in writing of the types and amounts of consideration that
holders of Shares have elected to receive upon consummation of such transaction
or event (the date of such notification, the “Consideration Notification Date”);
provided that in no event shall the Consideration Notification Date be later
than the date on which such transaction or event is consummated.

 

(v)

Receipt or Delivery of Cash. For the avoidance of doubt, other than payment of
the Premium by Counterparty, nothing in this Confirmation shall be interpreted
as requiring Counterparty to receive or deliver cash in respect of the
settlement of the Transaction contemplated by this Confirmation, except in
circumstances where the cash settlement thereof is within Counterparty’s control
(including, without limitation, where an Event of Default by Counterparty has
occurred under Section 5(a)(ii) or Section 5(a)(iv) of the Agreement, where
Counterparty elects to receive or deliver cash or fails timely to elect to
receive or deliver Share Termination Delivery Property in respect of the
settlement of such Transaction) or in those circumstances in which holders of
the Shares would also receive cash.

 

(w)

Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 

(x)

Early Unwind. In the event the sale of the “Additional Securities” (as defined
in the Underwriting Agreement) is not consummated with the Underwriters for any
reason, or Counterparty fails to deliver to Dealer opinions of counsel as
required pursuant to Section 9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date, the “Early Unwind Date”),
the Transaction shall automatically terminate (the

 

22



--------------------------------------------------------------------------------

“Early Unwind”) on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Each of Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

 

(y)

2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure Protocol.

The parties agree that the terms of the 2013 EMIR Portfolio Reconciliation,
Dispute Resolution and Disclosure Protocol published by ISDA on July 19, 2013
(“Protocol”) apply to the Agreement as if the parties had adhered to the
Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this Section 9(y) (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to the Agreement (and each “Protocol
Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of the
Agreement. For the purposes of this Section 9(y):

 

  (i)

Dealer is a Portfolio Data Sending Entity and Counterparty is a Portfolio Data
Receiving Entity;

 

  (ii)

The Local Business Days for such purposes in relation to Dealer are New York and
in relation to Counterparty are New York;

 

  (iii)

The following are the applicable email addresses.

 

Portfolio Data:

   Dealer: collateral.disputes@db.com    Counterparty: todd.schull@ttmtech.com

Notice of discrepancy:

   Dealer: collateral.disputes@db.com    Counterparty: todd.schull@ttmtech.com

Dispute Notice:

   Dealer: collateral.disputes@db.com    Counterparty: todd.schull@ttmtech.com

 

(z)

NFC Representation Protocol.

The parties agree that the provisions set out in the Attachment to the ISDA 2013
EMIR NFC Representation Protocol published by ISDA on March 8, 2013 (the “NFC
Representation Protocol”) shall apply to the Agreement as if each party were an
Adhering Party under the terms of the NFC Representation Protocol. In respect of
the Attachment to the Protocol, (i) the definition of “Adherence Letter” shall
be deemed to be deleted and references to “Adherence Letter” shall be deemed to
be to this Section 9(z) (and references to “the relevant Adherence Letter” and
“its Adherence Letter” shall be read accordingly), (ii) references to “adheres
to the Protocol” shall be deemed to be “enters into the Agreement”,
(iii) references to “Covered Master Agreement” shall be

 

23



--------------------------------------------------------------------------------

deemed to be references to the Agreement (and each “Covered Master Agreement”
shall be read accordingly), and (iv) references to “Implementation Date” shall
be deemed to be references to the date of the Agreement.

Counterparty confirms that it enters into the Agreement as a party making the
NFC Representation (as such term is defined in the NFC Representation Protocol).
Counterparty shall promptly notify Dealer of any change to its status as a party
making the NFC Representation).

Without prejudice to the rights, powers, remedies and privileges provided by
law, failure by a party to take any actions required by or to otherwise comply
with its obligations under Section 9(y) and 9(z) of this Confirmation or any
inaccuracy of the such representation and warranty, in either case, will not
constitute an event of default or termination event (howsoever described) in
respect of such party under the Transaction.

If the European Commission adopts an implementing act in respect of the United
States of America pursuant to Article 13 of EMIR and makes the declarations
stated in Article 13 of EMIR either party may elect to have the provisions of
Section 9(y) and 9(z) of this Confirmation no longer apply to the Transaction by
giving at least 10 Business Days’ written notice to the other party.

 

24



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

Very truly yours,

 

DEUTSCHE BANK AG, LONDON BRANCH By:   /s/ Michael Sanderson Name:   Michael
Sanderson Title:   Managing Director By:   /s/ Lars Kestner Name:   Lars Kestner
Title:   Managing Director DEUTSCHE BANK SECURITIES INC., acting solely as Agent
in connection with the Transaction By:   /s/ Michael Sanderson Name:   Michael
Sanderson Title:   Managing Director By:   /s/ Lars Kestner Name:   Lars Kestner
Title:   Managing Director

 

Accept and confirmed as of the Trade Date: TTM TECHNOLOGIES, INC. By:   /s/ Todd
B. Schull Authorized Signatory Name:   Todd B. Schull

[Signature Page to Additional Call Option Confirmation – Deutsche Bank]